EXHIBIT 10.3


[Form of]
Monsanto Company [2005] Long-Term Incentive Plan
 
Fiscal Year [20__] Management
Terms and Conditions
of this Nonqualified Option Grant


You have received a grant of Non-Qualified Options (collectively, the “Option”)
under the Monsanto Company [2005] Long-Term Incentive Plan (the “Plan”).  The
Grant Date, the number of Shares covered by the Option, and the Exercise Price
are set forth in the document you have received entitled “Stock Option
Statement.”  The Stock Option Statement and these terms and conditions
collectively constitute the Award Certificate for the Option, and describe the
provisions applicable to the Option.  This Option is not intended to qualify as
an “incentive stock option” as defined in Section 422 of the Code.
 
1.            Definitions.  Each capitalized term not otherwise defined herein
has the meaning set forth in the Plan or, if not defined in the Plan, in the
attached Stock Option Statement.  The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
 
2.            Exercisability.  (a)  The Option shall vest in accordance with the
following schedule.


Vesting Date                                                    Shares to Vest
 
            [                     ], [20__]                                 
     1/3 of the Option
 
November 15, [20__]                                       1/3 of the Option


November 15, [20__]                        Remaining unvested
                                                                                       portion
of the Option


(b)           The provisions of this Section 2(b) shall govern vesting of the
Option upon a Change of Control, notwithstanding the provisions of Section 11.17
of the Plan.


(i)           Upon a Change of Control, the Option, if outstanding, shall vest
in full, except to the extent that another award meeting the requirements of
Section 2(b)(ii) is provided to you to replace the Option (any award meeting the
requirements of Section 2(b)(ii), a “Replacement Award”).


(ii)           An award shall meet the conditions of this Section 2(b)(ii) (and
hence qualify as a Replacement Award) if: (1) it is a stock option or stock
appreciation right in respect of publicly traded equity securities of the
Company or the surviving corporation following the Change of Control, (2) it has
a value at least
 
 
 
equal to the value of this Option as of the date of the Change of Control (other
than in respect of customary fractional rounding of share amounts and exercise
price), (3) it contains terms relating to vesting and exercisability (including
with respect to Termination of Service) that are substantially identical to
those of this Option, and (4) its other terms and conditions are not less
favorable to you than the terms and conditions of this Option as of the date of
the Change of Control. Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of this Option if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 2(b)(ii) are satisfied shall be made by
the Committee, as constituted immediately before the Change of Control, in its
sole discretion.


(c)           Except as otherwise provided in the Plan, the Option may be
exercised at any time after it vests and before its term expires or it is sooner
forfeited as provided in Sections 3 and 4 below.


3.            Term.  The term of the Option shall expire on the tenth
anniversary of the Grant Date.
 
4.            Retirement, Disability, Death or Other Termination of Service;
Transfer.  If you experience a Termination of Service for any reason before the
first anniversary of the Grant Date (unless such Termination of Service follows
a Change of Control), the Option shall be forfeited. If you experience a
Termination of Service after the first anniversary of the Grant Date (or, if
earlier, after a Change of Control), including, without limitation, by reason of
a Retirement Event, death, Disability, or involuntary termination other than for
Cause, the Option shall vest and remain exercisable (or be forfeited) to the
extent, and only to the extent, provided in this Section 4, notwithstanding any
differing treatment set forth in Section 6.5 of the Plan.
 
(a)   Retirement Event.  If you experience a Termination of Service as a result
of a Retirement Event after the first anniversary of the Grant Date (or, if
earlier, after a Change of Control), the Option shall become fully vested and
shall remain exercisable until the earlier of the fifth anniversary of the date
of your Termination of Service or the tenth anniversary of the Grant Date, and
then shall be forfeited to the extent not exercised.  For purposes of this Award
Certificate, “Retirement Event” means:  (i) a Termination of Service (other than
by the Company for Cause) on or after your 55th birthday and your completion of
five years of service with the Company and any of its Subsidiaries and
Affiliates; or (ii) a Termination without Cause on or after your 50th birthday
due to a job-elimination or divestiture of the Affiliate or Subsidiary by which
you were employed.


(b)   Death or Disability. If you experience a Termination of Service as a
result of death or Disability after the first anniversary of the Grant Date (or,
if earlier, after a Change of Control), the Option shall become fully vested and
shall
 
 
2
remain exercisable until the earlier of the first anniversary (or, if such
termination of Service occurs on or after your 55th birthday and your completion
of five years of service with the Company and any of its Subsidiaries and
Affiliates, the fifth anniversary) of the date of your Termination of Service or
the tenth anniversary of the Grant Date, and then shall be forfeited to the
extent not exercised.
 
(c)   Termination for Cause.  If you experience a Termination for Cause, the
Option, whether vested or not, shall immediately be forfeited.
 
(d)   Voluntary Termination; Certain Terminations Without Cause.  If you
experience a voluntary Termination of Service (other than as a result of a
Retirement Event or a voluntary termination governed by Section 4(e)) or a
Termination Without Cause that is neither a Retirement Event nor governed by
Section 4(e), then, to the extent the Option is vested on the date of your
Termination of Service, it shall remain exercisable until the earlier of the
90th day after the date of your Termination of Service or the tenth anniversary
of the Grant Date, and then shall be forfeited to the extent not exercised, and
any portion of the Option that is not vested on the date of your Termination of
Service shall be forfeited upon your Termination of Service.
 
(e)   Job Elimination; Termination Without Cause Following a Change of
Control.  If you experience (x) a Termination without Cause (other than a
Retirement Event) due to a job-elimination or divestiture of the business,
Affiliate or Subsidiary by which you were employed, after the first anniversary
of the Grant Date, or (y) at any time following a Change of Control, either (1)
a termination without Cause or (2) a termination under circumstances entitling
you to severance benefits under a constructive termination provision (including,
without limitation, a “good reason” provision or a constructive “involuntary
termination” provision) of an agreement, plan or program covering you, the
Option shall become fully vested and shall remain exercisable until the earlier
of the first anniversary of the date of your Termination of Service or the tenth
anniversary of the Grant Date, and then shall be forfeited to the extent not
exercised.
 
5.   Exercise Procedures.  (a)  You may exercise the Option at any time after
the Option has vested and become exercisable by giving notice to the Company
specifying the number of Shares for which the Option is being exercised.  The
notice shall be provided to the Company’s Designated Administrator, in a manner
set forth by the Company or the Designated Administrator for this purpose.  The
“Designated Administrator” is the person or entity most recently specified by
the Company as such for purposes of the Plan.
 
(b)    The purchase price for the Shares for which the Option is being exercised
shall be paid in full at the time of exercise and any other information required
by the Committee shall be provided at that time.  The purchase price shall be
paid (i) in cash or by check, (ii) by tendering to the Designated Administrator
 
 
3
 
whole Shares (but not fewer than 100 Shares), valued at their Fair Market Value
on the date of exercise, or (iii) by any other method designated by the
Committee.  The Committee may require payment in a particular or different
method in order to comply with applicable law.
 
6.   Withholding.  In order for Shares to be delivered when you exercise the
Option, you must make arrangements satisfactory to the Company for the payment
of any taxes required to be paid or withheld in connection with the exercise of
the Option.  No more than the minimum required withholding will be permitted in
the form of Shares.  While the Company reserves the right to modify the methods
of tax withholding that it deems acceptable, as of the time that this Award
Certificate is being delivered to you, tax withholding may be satisfied by (i)
cash or check, (ii) delivery of Shares, or (iii) retention by the Company, sale
to a third party or cancellation by the Company of Shares otherwise deliverable
upon the Option exercise.
 
7.   Nontransferability.  The Option is not transferable by you other than upon
death by will, the laws of descent and distribution, or written designation of a
beneficiary.  The Option is exercisable, during your lifetime, only by you (or
by your guardian or legal representative).  Any person who holds the Option is
subject to the terms and con­ditions of this Award Certificate.  No transfer of
the Option shall be effective to bind the Company unless the Company has been
furnished with written notice of the transfer and appropriate evidence to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions of this Award Certificate.
 
8.   No Right to Continued Employment or Service.  This Award Certificate shall
not limit or restrict the right of the Company or any Affiliate to terminate
your employment or service at any time or for any reason.
 
9.   Effect of Award Certificate; Severability.  This Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company and
the person or entity to whom the Option may have been transferred by will, the
laws of descent and distribution or beneficiary designation.  The invalidity or
enforceability of any provision of this Award Certificate shall not affect the
validity or enforceability of any other provision of this Award Certificate. 
 
10.   Amendment.  The terms and conditions of this Award Certificate may not be
amended in a manner adverse to you without your consent.
 
11.   Discretionary Nature of the Plan.  You acknowledge and agree that the Plan
is discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time.  The grant of the Option under the
Plan is a one-time benefit and does not create any contractual or other right to
receive a grant of stock options or benefits in lieu of stock options in the
future.
 
 
4
 
Future grants of stock options, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
stock options, vesting provisions, and the exercise price.


12.   Plan Interpretation.  This Award Certificate is subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated into
this Award Certificate as provisions of this Option.  If there is a conflict
between the provisions of this Award Certificate and the Plan, the provisions of
the Plan (including, without limitation, those setting forth the consequences of
a Change of Control) govern.  If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction, governing law, and the powers of the Committee, among others, to
(a) interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan, (c) make appropriate adjustments to the Option to reflect
non-United States laws or customs or in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.
 
 
5



